Citation Nr: 1130703	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  06-33 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, H.T.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to October 1993; and from May 1994 to December 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in April 2008 for further development.  

The Veteran presented testimony at a Board hearing in October 2007.  A transcript of the hearing is associated with the Veteran's claims folder. 

In an April 2008 Decision and Remand, the Board remanded the claims of entitlement to service connection for asthma and sinusitis.  This decision set forth a finding of fact, conclusion of law, and analysis denying the Veteran's claim for an increased rating for cervical strain.  However, the cervical strain issue was not addressed in the Order, and it appears that the RO has proceeded to issue a September 2010 supplemental statement regarding the cervical spine issue.  However, the cervical spine issue was effectively denied in the April 2008 Board decision.  A corrective Order is being issued to amend the 2008 decision to clearly reflect the denial in the Order section of that decision.  

The Board recognizes that the Veteran's representative submitted a June 2011 written brief presentation addressing the cervical spine issue.  The Board finds that this June  2011 written brief may be viewed as a new claim for an increased rating for a cervical strain.  This new claim is referred to the RO for appropriate action.  



FINDING OF FACT

In a March 2010 rating decision, the RO granted the Veteran's claims of entitlement to service connection for asthma and sinusitis.


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board pertaining to the claims of entitlement to service connection for asthma and sinusitis.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to the Veterans or the dependents or survivors of Veterans.  38 U.S.C.A. § 511(a).  The Board may dismiss any appeal which fails to allege error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.

Subsequent to the Board's April 2008 remand, the RO granted entitlement to service connection for asthma and sinusitis by way of a March 2010 rating decision.  The grant of entitlement to service connection for asthma and sinusitis has fully resolved the issues and renders the appeal moot because the relief sought on appeal, the grant of service connection, has been accomplished without the need for further action by the Board.  38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.



ORDER

The appeal on the issues of entitlement to service connection for asthma and sinusitis is dismissed.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


